DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendments filed 04/25/2022, claim(s) 1 and 11 is/are no longer obvious variations of the claim(s) in U.S. Patent No. 11,206,662 B2 in view of Zhang et al. (US 2019/0387377 A1) and Zhao et al. (US 2021/0377911 A1). Accordingly, the previous double patenting rejection(s) has/have been withdrawn.
In view of the amendments and arguments filed 04/25/2022, the previous rejection to claim(s) 1-7, 9-17, and 19-20 under 35 U.S.C. 103 is/are withdrawn. 
Examiner contacted Applicant to propose an amendment on 05/10/2022. Applicant agreed to the proposed amendment and authorized the Examiner to make the changes via an Examiner’s amendment on 05/11/2022.
Applicant’s submission on 05/11/2022 of the English translations for the foreign applications CN201910383877.6 and CN201910402690.6 have been considered. Therefore, the priority benefit accords to the foreign applications with filing dates 05/09/2019 and 05/15/2019, respectively.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Inventor Lu Wu on 05/11/2022.

The application has been amended as follows: 

1. (Currently Amended) A first communication node for wireless communication, comprising:
a first receiver, performing signaling monitoring in a first time window, wherein X1 signaling(s) being detected in the signaling monitoring process, and X1 being a non-negative integer; 
a first processor, determining a first resource set from a first candidate resource pool; and
a first transmitter, transmitting a first signaling; and transmitting a first radio signal in the first resource set; 
wherein the X1 signaling(s) and X1 target parameter(s) are used to determine Y1 candidate resource set(s) from the first candidate resource pool, Y1 being a non-negative integer; the first resource set is a candidate resource set in the first candidate resource pool other than the Y1 candidate resource set(s); the first signaling is used to determine time-frequency resources occupied by the first radio signal; an end time of the first time window is not later than a start time for transmission of the first signaling; whether the first radio signal carries first control information is used to determine the X1 target parameter(s);
a priority of the first radio signal corresponds to a target priority index, and the target priority index is used to determine the X1 target parameter(s); when the first radio signal only carries the first control information, the target priority index is equal to a first priority index; when the first radio signal only carries information other than the first control information, the target priority index is equal to a second priority index; the second priority index is one of X priority indexes, and the first priority index is a minimum value of the X priority indexes, X being a positive integer greater than 1; the information other than the first control information comprises data and not control information;
the first candidate resource pool comprises Y candidate resource sets; when the Y1 is greater than 0, any of the Y1 candidate resource set(s) is a candidate resource set of the Y candidate resource sets; the first resource set is a candidate resource set of Y2 candidate resource set(s), and any of the Y2 candidate resource sets is a candidate resource set among the Y candidate resource sets other than the Y1 candidate resource set(s); Y2 is a positive integer, and Y is a positive integer not less than a sum of the Y1 and the Y2; a ratio of the Y2 to the Y is not less than a first threshold. 

2. (Original) The first communication node according to claim 1, wherein the first receiver also receives a second signaling; and receives a second radio signal; wherein the second signaling is used to determine time-frequency resources occupied by the second radio signal, and the first control information is related to the second radio signal. 

3. (Original) The first communication node according to claim 1, wherein the X1 is greater than 0, and the X1 signaling(s) respectively correspond(s) to X1 measured value(s); the X1 signaling(s) is(are) used to determine Y0 candidate resource set(s) from the first candidate resource pool, and Y0 is a non-negative integer not less than the Y1; when the Y0 is greater than 0, the X1 measured value(s) respectively correspond(s) to the X1 target parameter(s), and relative magnitude of each of the X1 measured value(s) and the corresponding target parameter in the X1 target parameter(s) is used to determine the Y1 candidate resource set(s) from the Y0 candidate resource set(s); when the Y1 is greater than 0, any of the Y1 candidate resource set(s) is one of the Y0 candidate resource set(s). 

4. (Cancelled) 

5. (Currently Amended) The first communication node according to claim 1, wherein when the first radio signal carries the first control information and the information other than the first control information, [[and]] the target priority index is equal to the second priority index, or, the target priority index is equal to a greater one between the first priority index and the second priority index. 

6. (Currently Amended) The first communication node according to claim 1, wherein when the first radio signal carries the first control information and the information other than the first control information, the target priority index is equal to a smaller one between the first priority index and the second priority index. 

7. (Previously Presented) The first communication node according to claim 1, wherein the first control information is related to a second radio signal, a second signaling is used to determine time-frequency resources occupied by the second radio signal, and the second signaling is used to indicate the first priority index; or, the first signaling is used to indicate the first priority index; or, the first priority index is not equal to the second priority index. 

8. (Cancelled)

9. (Currently Amended) A second communication node for wireless communication, comprising: 
a second receiver, performing signaling monitoring in a first candidate resource pool; receiving a first signaling; and receiving a first radio signal in a first resource set; 
wherein X1 target parameter(s) is(are) used by a communication node transmitting the first signaling to determine Y1 candidate resource set(s) from the first candidate resource pool, X1 being a non-negative integer and Y1 being a non-negative integer; the first resource set is a candidate resource set in the first candidate resource pool other than the Y1 candidate resource set(s); the first signaling is used to determine time-frequency resources occupied by the first radio signal; whether the first radio signal carries first control information is used by the communication node transmitting the first signaling to determine the X1 target parameter(s);
a priority of the first radio signal corresponds to a target priority index, and the target priority index is used to determine the X1 target parameter(s); when the first radio signal only carries the first control information, the target priority index is equal to a first priority index; when the first radio signal only carries information other than the first control information, the target priority index is equal to a second priority index; the second priority index is one of X priority indexes, and the first priority index is a minimum value of the X priority indexes, X being a positive integer greater than 1; the information other than the first control information comprises data and not control information;
the first candidate resource pool comprises Y candidate resource sets; when the Y1 is greater than 0, any of the Y1 candidate resource set(s) is a candidate resource set of the Y candidate resource sets; the first resource set is a candidate resource set of Y2 candidate resource set(s), and any of the Y2 candidate resource sets is a candidate resource set among the Y candidate resource sets other than the Y1 candidate resource set(s); Y2 is a positive integer, and Y is a positive integer not less than a sum of the Y1 and the Y2; a ratio of the Y2 to the Y is not less than a first threshold. 

10. (Original) The second communication node according to claim 9, comprising: 
a second transmitter, transmitting a second signaling; and transmitting a second radio signal; 
wherein the second signaling is used to determine time-frequency resources occupied by the second radio signal, and the first control information is related to the second radio signal. 

11. (Currently Amended) A method used in a first communication node for wireless communication, comprising: 
performing signaling monitoring in a first time window, wherein X1 signaling(s) being detected in the signaling monitoring process, and X1 being a non-negative integer; 
determining a first resource set from a first candidate resource pool; 
transmitting a first signaling; and
transmitting a first radio signal in the first resource set; 
wherein the X1 signaling(s) and X1 target parameter(s) are used to determine Y1 candidate resource set(s) from the first candidate resource pool, Y1 being a non-negative integer; the first resource set is a candidate resource set in the first candidate resource pool other than the Y1 candidate resource set(s); the first signaling is used to determine time-frequency resources occupied by the first radio signal; an end time of the first time window is not later than a start time for transmission of the first signaling; whether the first radio signal carries first control information is used to determine the X1 target parameter(s);
a priority of the first radio signal corresponds to a target priority index, and the target priority index is used to determine the X1 target parameter(s); [[when]]in response to the first radio signal only carrying the first control information, the target priority index is equal to a first priority index; [[when]]in response to the first radio signal only carrying information other than the first control information, the target priority index is equal to a second priority index; the second priority index is one of X priority indexes, and the first priority index is a minimum value of the X priority indexes, X being a positive integer greater than 1; the information other than the first control information comprises data and not control information;
the first candidate resource pool comprises Y candidate resource sets; [[when]]in response to the Y1 [[is]] being greater than 0, any of the Y1 candidate resource set(s) is a candidate resource set of the Y candidate resource sets; the first resource set is a candidate resource set of Y2 candidate resource set(s), and any of the Y2 candidate resource sets is a candidate resource set among the Y candidate resource sets other than the Y1 candidate resource set(s); Y2 is a positive integer, and Y is a positive integer not less than a sum of the Y1 and the Y2; a ratio of the Y2 to the Y is not less than a first threshold. 

12. (Original) The method according to claim 11, comprising: 
receiving a second signaling; and
receiving a second radio signal; 
wherein the second signaling is used to determine time-frequency resources occupied by the second radio signal, and the first control information is related to the second radio signal. 

13. (Currently Amended) The method according to claim 11, wherein the X1 is greater than 0; the X1 signaling(s) respectively correspond(s) to X1 measured value(s), and the X1 signaling(s) is(are) used to determine Y0 candidate resource set(s) from the first candidate resource pool, Y0 being a non-negative integer not less than the Y1; [[when]]in response to the Y0 [[is]] being greater than 0, the X1 measured value(s) respectively correspond(s) to the X1 target parameter(s), and relative magnitude of each of the X1 measured value(s) and the corresponding target parameter in the X1 target parameter(s) is used to determine the Y1 candidate resource set(s) from the Y0 candidate resource set(s); [[when]]in response to the Y1 [[is]] being greater than 0, any of the Y1 candidate resource set(s) is one of the Y0 candidate resource set(s). 

14. (Cancelled) 

15. (Currently Amended) The method according to claim 11, wherein [[when]]in response to the first radio signal carrying the first control information and the information other than the first control information, [[and]] the target priority index is equal to the second priority index, or, the target priority index is equal to a greater one between the first priority index and the second priority index. 

16. (Currently Amended) The method according to claim 11, wherein [[when]]in response to the first radio signal carrying the first control information and the information other than the first control information, the target priority index is equal to a smaller one between the first priority index and the second priority index. 

17. (Previously Presented) The method according to claim 11, wherein the first control information is related to a second radio signal; a second signaling is used to determine time-frequency resources occupied by the second radio signal, and the second signaling is used to indicate the first priority index; or, the first signaling is used to indicate the first priority index; or, the first priority index is not equal to the second priority index. 

18. (Cancelled)

19. (Currently Amended) A method used in a second communication node for wireless communication, comprising: 
performing signaling monitoring in a first candidate resource pool; 
receiving a first signaling; and
receiving a first radio signal in a first resource set; 
wherein X1 target parameter(s) is(are) used by a communication node transmitting the first signaling to determine Y1 candidate resource set(s) from the first candidate resource pool, X1 being a non-negative integer and Y1 being a non-negative integer; the first resource set is a candidate resource set in the first candidate resource pool other than the Y1 candidate resource set(s); the first signaling is used to determine time-frequency resources occupied by the first radio signal; whether the first radio signal carries first control information is used by the communication node transmitting the first signaling to determine the X1 target parameter(s);
a priority of the first radio signal corresponds to a target priority index, and the target priority index is used to determine the X1 target parameter(s); [[when]]in response to the first radio signal only carrying the first control information, the target priority index is equal to a first priority index; [[when]]in response to the first radio signal only carrying information other than the first control information, the target priority index is equal to a second priority index; the second priority index is one of X priority indexes, and the first priority index is a minimum value of the X priority indexes, X being a positive integer greater than 1; the information other than the first control information comprises data and not control information;
the first candidate resource pool comprises Y candidate resource sets; [[when]]in response to the Y1 [[is]] being greater than 0, any of the Y1 candidate resource set(s) is a candidate resource set of the Y candidate resource sets; the first resource set is a candidate resource set of Y2 candidate resource set(s), and any of the Y2 candidate resource sets is a candidate resource set among the Y candidate resource sets other than the Y1 candidate resource set(s); Y2 is a positive integer, and Y is a positive integer not less than a sum of the Y1 and the Y2; a ratio of the Y2 to the Y is not less than a first threshold. 

20. (Original) The method according to claim 19, comprising: 
transmitting a second signaling; and
transmitting a second radio signal; 
wherein the second signaling is used to determine time-frequency resources occupied by the second radio signal, and the first control information is related to the second radio signal.

Allowable Subject Matter
Claims 1-3, 5-7, 9-13, 15-17, and 19-20 renumbered to 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “a priority of the first radio signal corresponds to a target priority index, and the target priority index is used to determine the X1 target parameter(s); when the first radio signal only carries the first control information, the target priority index is equal to a first priority index; when the first radio signal only carries information other than the first control information, the target priority index is equal to a second priority index; the second priority index is one of X priority indexes, and the first priority index is a minimum value of the X priority indexes, X being a positive integer greater than 1” (claims 1 and 9 and similar claims 11 and 19) filed 04/25/2022 and “the information other than the first control information comprises data and not control information” (claims 1, 9, 11, and 19) filed via Examiner’s amendment, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Zhang et al. (US 2019/0387377 A1) (previously cited), which is directed to Resource selection method in vehicle to everything communication and apparatus therefore; and teaches a UE detects PSCCH in format SCI x in channel detection window transmitted by other UEs to obtain at least one PSCCH in format SCI. The UE selects single-subframe resources belonging to a resource pool to transmit PSSCH carrying data. The resource pool includes a single-subframe resource Rx,y that is determined based on the detected PSCCH and a threshold. The threshold is determined based on a priority of the data to be transmitted by the PSSCH. (Figs. 1-2, [0003], [0042], [0156]-[0160], [0164], [0166], [0275]);
Belleschi et al. (US 2021/0219320 A1) (previously cited), which is directed to Multi-Level Indicator Of Radio Resource Status For Intended D2D Transmission; and teaches a second UE transmits feedback after ending a sensing to a first UE on a data channel as part of a D2D radio transmission, wherein the feedback indicates availability of a first candidate set of radio resources. The set of radio resources consists of frequency domain and time domain resources. A priority of the intended D2D radio transmission corresponds to a fourth level set by an ML indicator. The ML indicator indicates four different levels that are used to determine threshold to indicate that the interfering signal strength is greater than the threshold and thus indicate negative acknowledgement. (Fig. 3, [0026], [0041], [0044], [0056], [0060]-[0061], [0065]); and 
Zhao et al. (US 2021/0377911 A1) (previously cited), which is directed to Method and device for selecting resources in carrier wave; and teaches selecting resources where a formed resource pool includes 190 available resources that comprises occupied resources and unoccupied candidate resources. A selected resource is determined from the unoccupied candidate resources. A proportion of unoccupied candidate resources in the resource pool comprising the 190 available resources is greater than or equal to a preset value. ([0075]-[0076], [0079], [0083]); and
Zhang et al. (US 2021/0218511 A1) (previously cited), which is directed to Methods and apparatuses for transmitting and receiving sidelink information; and teaches a second device transmits a message to a first device, wherein the message may include feedback information corresponding to a priority. The priority of the feedback information is dependent on what the feedback information includes, i.e., if the feedback includes HARQ-ACK, the priority is dependent on QoS parameter(s), or if the feedback includes CSI, the priority is the priority threshold. The priority may be 1-4. The message may also include second data information corresponding to a priority. The priority of the second data information is dependent on a QoS. (Fig. 2, [0088]-[0090], [0110]-[0120], [0130], [0132]); and 
Panteleev et al. (US 2021/0127364 A1), which is directed to Sidelink collision avoidance, harq feedback, and csi acquisition; and teaches a UE that decodes SCI received from a second UE via a PSCCH during a window. The SCI indicates sidelink resources from a sidelink resource pool reserved by the second UE and determines a set of candidate sidelink resources for reservation by the UE from the sidelink resource pool. The set of candidate sidelink resources are divided into multiple time slots and frequency sub-channels, and are non-overlapping in time with sidelink resources that are reserved by the second UE. The UE encodes the second SCI for transmission via the PSCCH and receives feedback in response to the control channel information. The second SCI indicates a plurality of sidelink resources from the set of candidate sidelink resources that are being reserved by the UE. (Fig. 1A, claim 1, [0101], [0102]); and
Zhuo et al. (US 2021/0168832 A1), which is directed to Communication method and related device; and teaches a first terminal device receives information from a network device, wherein the information is used to define a QoS parameter table with 5th Generation QoS indicator values, priority level values, and a priority. The first terminal device transmits an uplink media access control protocol data unit or a sidelink media access control protocol data unit based on a comparison between a priority level value or a priority of the sidelink media access control protocol data unit and a first air interface. ([0060]); and
Wang et al. (US 2021/0377963 A1), which is directed to Communication method and apparatus; and teaches a sidelink signal includes feedback information and an uplink signal includes data information where the priority of the sidelink signal is higher than the priority of the uplink signal. Alternatively, the uplink signal includes feedback information and the sidelink signal includes data information where the priority of the uplink signal is higher than the priority of the sidelink signal. In another embodiment, the uplink signal includes first type feedback information and sidelink signal includes second type feedback information where a priority and/or the priorities of the first type feedback information, the second type feedback information, the uplink signal, and/or the sidelink signal may be configured. ([0015], [0073]-[0074], [0093]-[0094], [0258]); and
Cheng et al. (US 2020/0053702 A1), which is directed to Method and apparatus for performing sidelink communication wireless communication systems; and teaches a UE selects a resource pool to transmit or receive PSSCH/PSCCH based on a priority indicator, i.e., a ProSe Per-Packet Priority and a reliability indicator. For example, if the priority indicator is 1, the UE selects resource pools with an subcarrier spacing of 30 KHz. ([0066], [0076]); and
Huang et al. (US 2020/0205166 A1), which is directed to Method and apparatus for handling sidelink feedback collision in a wireless communication system; and teaches a first UE determines or selects a channel based on a priority value associated with the channel. A first priority value is associated with a first PSCCH and/or a first PSSCH and a second priority value is associated with a second PSCCH and/or a second PSSCH. If the first priority value smaller than the second priority value, the first UE performs power scaling on a first PSFCH; otherwise, the first UE performs power scaling on a second PSFCH. ([0363], [0366]-[0367]); and
Li et al. (US 2020/0053762 A1), which is directed to Collision of PUCCH considering multi-slot operation; and teaches a UE transmits an uplink control channel carrying different uplink control information, where the different uplink control information have different priority levels, i.e., the priority of the HARQ-ACK is higher than the priority of SR, and the priority of SR is higher than the priority of CSI. ([0065]); and
Lu et al. (US 2021/0352710 A1), which is directed to Resource indication and selection schemes in wireless communication; and teaches a UE receives DCI indicating priority level, reliability level, QoS level, etc. and determines to transmit sidelink control and/or data (PSCCH and/or PSSCH). The UE receives resource pre-occupation information from a base station including priority indication and QoS parameter indication. ([0028], [0032]-[0033]); and
Zhang et al. (US 2021/0345364 A1), which is directed to Control information sending and receiving method and apparatus; and teaches different control information are associated with different types, attributes, communication modes, and priorities. For example, a first control information is associated with a priority 2 and an eighth control information is associated with a priority 9. The control information may be uplink control information or sidelink control information including (SL) HARQ-ACK, (SL) HARQ-NACK, (SL) SR, and (SL) CSI. (table 2, [0204]).

Neither Zhang ‘377 nor Belleschi, Zhao, Zhang ‘ 511, Panteleev, Zhuo, Wang, Cheng, Huang, Li, Lu, or Zhang ‘364, taken alone or in any reasonable combination, teach the claims as amended, “a priority of the first radio signal corresponds to a target priority index, and the target priority index is used to determine the X1 target parameter(s); when the first radio signal only carries the first control information, the target priority index is equal to a first priority index; when the first radio signal only carries information other than the first control information, the target priority index is equal to a second priority index; the second priority index is one of X priority indexes, and the first priority index is a minimum value of the X priority indexes, X being a positive integer greater than 1” (claims 1 and 9 and similar claims 11 and 19) and “the information other than the first control information comprises data and not control information” (claims 1, 9, 11, and 19), in conjunction with other limitations recited in the claims.
	Therefore claims 1-3, 5-7, 9-13, 15-17, and 19-20 renumbered to 1-16 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478